Order issued October 26, 2018




                                  In The

                            Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                          NO. 01-18-00249-CV
                                ____________

    CITY OF HOUSTON, OSCAR ORTEGA, ROGGIE LAW, STEVEN
              MURDOCK, AND DON EGDORF, Appellant

                                    V.

                          ALAN PEAN, Appellee


                 On Appeal from the 127th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2016-43519

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of a video attached to
defendants’ motion for summary judgment filed January 2, 2018, as Exhibit
P, “Videos of SJMC Hallway Outside Room 834 and Pean MVA.”

      The exhibit clerk of the 127th District Court is directed to deliver to the
Clerk of this court the original of a video attached to defendants’ motion for
summary judgment filed January 2, 2018, as Exhibit P, “Videos of SJMC Hallway
Outside Room 834 and Pean MVA,", on or before 5:00pm, October 31, 2018. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of a video attached to defendants’
motion for summary judgment filed January 2, 2018, as Exhibit P, “Videos of
SJMC Hallway Outside Room 834 and Pean MVA,", to the clerk of the 127th
District Court.



                                  PER CURIAM